DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 02/11/2022.
Claims 2-8, 17, 29-25, 27-29, 34, 36-43, 49 and 51-53 have been cancelled.
Claims 1, 9-16, 18, 26, 30-33, 35, 44-48 and 50 are pending in this action.
This action is final.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 26, 30-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao) (US 2020/0359260 A1) in view of Kubota et al. (Kubota) (US 2014/0301304 A1).
As per claim 18: Gao discloses a method performed by a wireless device, the method comprising:
transmitting a Radio Resource Control (RRC) request to a network node, the RRC request comprising a Fifth Generation System Temporary Mobile Subscriber Identity (SG-S-TMSI) (see par. 0051);
receiving an RRC setup message from the network node (see par. 0024); and
in response to receiving the RRC setup message from the network node, transmitting, to the network node, an RRC setup complete message (see par. 0054, 0056, 0065). But, Gao does not explicitly teach about a first portion of 5G-S-TMSI and a second portion of the 5G-S-TMSI. However, in the same field of endeavor, Kubota teaches about --- when the UE initiates connection establishment or cell update procedure, the UE checks the size of the data which is to be transmitted in the UL and decides whether to split the data for transmittal in a sequence of two or more RACH messages.  In alternative embodiments, the UE always splits the data which is to be transmitted in the UL into two or more RACH messages without performing a check of  0056; 0054-0055, 0019, 0030, abstract). It observable that when the references are combined as shown above, Kubota’s technique of splitting a message that exceeds a predetermined threshold can be used to split Gao’s message when it exceeds a predetermined threshold. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Gao with that of Kubota so as to generate and transmit a message into two parts when the payload data 
size exceeds a predetermined threshold (see par. 0055). 
As per claim 26: Gao discloses a wireless device comprising:
a memory configured to store instructions (see claims 11 and 16); and
processing circuitry configured to execute the instructions, wherein the wireless device (see claims 11 and 16) is configured to:
transmitting a Radio Resource Control (RRC) request to a network node, the RRC request comprising a Fifth Generation System Temporary Mobile Subscriber Identity (SG-S-TMSI) (see par. 0051);
receiving an RRC setup message from the network node (see par. 0024); and
in response to receiving the RRC setup message from the network node, transmitting, to the network node, an RRC setup complete message (see par. 0054, 0056, 0065). But, Gao does not explicitly teach about a first portion of 5G-S-TMSI and a second portion of the 5G-S-TMSI. However, in the same field of endeavor, Kubota teaches about --- when the UE initiates connection establishment or cell update procedure, the UE checks the size of the data which is to be transmitted in the UL and decides whether to split the data for transmittal in a sequence of two or more RACH splits the data which is to be transmitted in the UL into two or more RACH messages without performing a check of the size of the data (see at least, par. 0056; 0054-0055, 0019, 0030, abstract). It observable that when the references are combined as shown above, Kubota’s technique of splitting a message that exceeds a predetermined threshold can be used to split Gao’s message when it exceeds a predetermined threshold. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Gao with that of Kubota so as to generate and transmit a message into two parts when the payload data size exceeds a predetermined threshold (see par. 0055). 
As per claim 31: Gao teaches the wireless device of Claim 26 wherein, prior to transmitting the RRC request and the RRC setup complete message (see (see par. 0054, 0056, 0065) and Kubota teaches the wireless device is configured to split the 5G-S-TMSI into the first portion and the second portion (see at least, par. 0056). Motivation is same as provided in the rejection of claim 26 above.
As per claim 33: Gao teaches about a wireless device Claim 26, wherein the wireless device is further configured to determine, based at least in part on information received from the network node, which portion of the 5G-S-TMSI to include in the RRC setup complete message (see par. 0054). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the references applied in claim 26 above and further in view of Comstock (US 2019/0261427 A1).
As per claim 30: Gao teaches about a wireless device of Claim 26, wherein, prior to transmitting the RRC request and the RRC setup complete message (see par. 0056). But, the combination of references applied to claim 26 above does not explicitly teach about the wireless device is configured to --- transmit, to the network node, a request message requesting the network node to grant the wireless device resources for transmitting the RRC request; and receive, from the network node, a grant message granting the wireless device the resources for transmitting the RRC request. However, in the same field of endeavor, Comstock teaches --- transmitting an uplink grant 
for an uplink transmission to the target base station in a Radio Resource Control (RRC) Connection Reconfiguration message that is sent by the source base station to the UE device.  Upon receipt of the RRC Connection Reconfiguration message, the UE device generates a request that the target base station is to send a MAC message to the UE device.  The UE device transmits the request using the uplink grant received in the RRC Connection Reconfiguration message (see par. 0013). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the above combined references with that of Comstock so as to enable The UE device transmit the request using the uplink grant received in the RRC Connection Reconfiguration message (see par. 0013). 

Response to Arguments

Applicant’s arguments with respect to claim(s) 18, 26, 30-31 and 33 have been considered but are moot because the new ground of rejection does not rely on any 
Allowable Subject Matter

Claims 1, 9-16, 35 and 44-48 and 50 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance is clear from the prosecution history (see Office Action dated 10/21/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643